DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification lacks antecedence for the subject matter of claims 7-9, that is there is no mention in the specification of press fitting, threading, or making integral the engagement pins with the tool body.

Claim Objections
Claims 4, 10, and 13 are objected to because of the following informalities:
Claim 4, line 2 recites “toll body”, but should be amended to recite --tool body--.
Claim 10 recites that the “first end” is mounted by a screw to the engine mounting location and the second end possesses the pair of pins, which is the opposite of claim 1. While the “first” and “second” designations of the tool ends are arbitrary, the examiner recommends amending claim 10 to be consistent with claim 1 to avoid potential confusion.
Claim 13, line 2 recites “toll body”, but should be amended to recite --tool body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the torsional vibration damper" in line 5.  There is insufficient antecedent basis for this limitation in the claim, noting the torsional vibration damper (TVD) screw is recited, but not the TVD itself.
Claim 6 recites “a mounting location”. It is unclear if this refers to the same mounting location as recited in claim 1 or a different one. For examination purposes, this will be interpreted as --the mounting location--.
Claim 10 recites the limitation "the torsional vibration damper" in line 7.  There is insufficient antecedent basis for this limitation in the claim, noting the torsional vibration damper (TVD) screw is recited, but not the TVD itself.
Claim 10 recites “applying torsional vibration damper screw to the screw for unlocking the torsional vibration damper screw”, which is unclear and appears to be due to a typographical error. It appears that this should read -- applying torque to the screw for unlocking the torsional vibration damper screw--, and this will be the interpretation assumed for examination purposes.
Claim 10 recites “the screw” in line 10. It is unclear which screw this refers to as both a screw and a TVD screw are recited. For examination purposes, this will be interpreted as the TVD screw.
The remaining claims are rejected by virtue of their dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjader (U.S. PGPub 2008/0128172).
Claim 1: Tjader discloses a tool (e.g. Figs. 2-4) for unlocking a torsional vibration damper screw from a crank shaft of an engine (intended use), comprising: an elongated tool body (110) having a first end (lower end in Fig. 2) and a second end (generally the portion extending above the lower end, noting that “end” is broad), the first end including a pair of engagement pins (150) sized and spaced (they are spaced apart as shown) for engaging a pair of apertures in the torsional vibration damper (intended use), the second end including an aperture (114 or alternatively 118) for receiving a fastener for engaging the second end to a mounting location on the engine (intended use).
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The intended use recitations of the device are noted in the rejection above. In this case, the tool of Tjader, while not intended for claimed function, nevertheless possesses a structure substantially as claimed and could theoretically perform the same function.
Claim 2: The first end of the elongated tool body includes an open region (between jaws 111) disposed between the engagement pins (see Fig. 2) to allow access to the torsional vibration damper screw (intended use).
Claim 3: The open region includes an aperture in the first end of the tool body (the gap between the jaws could be broadly defined as an aperture).

Claim 4: The tool further comprises a spacer element (120) for attaching between the second end of the tool body and the engine mounting location (intended use - the spacer 120 abuts against the tool body 110 and thus could be positioned between the tool body 110 and an engine).
Claim 5: The spacer element includes a pin (130 or 142) extending therefrom for engagement with an aperture in the engine (intended use - the pin would be capable depending upon the structure of the hypothetical engine).
Claim 6: The spacer element includes an aperture (124) for receiving the fastener for engaging the second end to the mounting location on the engine along with the spacer element (the aperture 124 is aligned with aforementioned aperture 114 and so would be capable of receiving the same fastener).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tjader in view of Nowakowski (U.S. Patent 10,793,262).
Tjader et al. discloses a tool substantially as claimed except for explicitly disclosing how the engagement pins are connected to the tool. However, Nowakowski teaches a method of connecting a pin to another object using “an interference fit, welding, brazing, or threading, or any other suitable manner” (column 11, lines 49-55). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any of the claimed methods of connection (press fit, threading, or making integral - noting that press fit and interference fit are substantially the same, and welding or brazing is tantamount to an integral connection), since any of these techniques would have been recognized as equivalents for securely connecting a pin to an assembly of some kind.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nie (CN206366938) in view of Zhu et al. (CN207682250) and Belcher (2002/0092385, cited in IDS).
Claim 10: Nie discloses a method for locking a torsional vibration damper screw from a crankshaft of an engine (e.g. paragraphs 2, 4, 6), comprising: mounting a first end (e.g. near 21/22) of an elongated tool body (plate 1) to an engine mounting location (see Fig. 2 and paragraphs 15-16) by a screw (21/22 - Id.) inserted through an opening in the first end of the elongated tool body (i.e. a threaded hole therein - Id.) and engaged with an aperture in the engine mounting location (Id.); engaging a pair of pins (3) of a second end of the elongated tool body (the portion comprising the center can be part of a second end away from the first end having the pin 21/22) to a pair of openings in the torsional vibration damper (paragraph 16) to inhibit rotation of the torsional vibration damper (Id.); and locking the torsional vibration damper screw.
Nie does not engage the screw through the first end opening int a threaded aperture in the engine mounting location (instead the pin 21/22 is threaded into the tool and engages a presumably unthreaded aperture in the engine). However, Zhu et al. teaches a similar tool for a similar purpose wherein a screw (1) is inserted through an opening in the first end of the elongated tool body and engaged with a threaded aperture in the engine mounting location (paragraphs 9, 20-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have instead used a screw inserted through an opening in the first end of the elongated tool body and engaged with a threaded aperture in the engine mounting location depending upon the particular configuration and/or hole type and availability of the engine to be worked upon, for example, and since one of ordinary skill would have recognized it would have ultimately served the same purpose.
The tool is disclosed as being used for locking the TVD screw to the crankshaft, but not necessarily unlocking. However, Belcher teaches a similar tool for a similar purpose wherein the tool may be used for both locking and unlocking (loosening or tightening - abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the tool for both purposes as engines will often need to be assembled and disassembled, and one of ordinary skill would have recognized the need to hold the TVD steady in either case.
Finally, Nie does not explicitly disclose the means for applying torque to the bolt, i.e. a wrench as claimed, upon restricting the TVD via the tool. However, the examiner takes Official Notice that a wrench, whether a manually operated wrench or a powered wrench, is a common tool used to tighten and loosen bolts, and so would have been an exceedingly obvious choice of tool for tightening or loosening the bolt of Nie.
Claim 11: The second end of the elongated tool body includes an open region (11) disposed between the engagement pins that is aligned with the torsional vibration damper screw (Fig. 2).
Claim 12: The open region includes an aperture (through hole 11) in the second end of the tool body and the torsional vibration damper screw is accessed by the wrench through the aperture (following from the above, the screw/bolt 204 is clearly accessible via the hole 11, and so it would have been obvious for one of ordinary skill to have done so).
Claim 13: The method further comprises placing a spacer element (21 on either end of the tool) between the first end of the tool body and the engine mounting location (Fig. 2).
Claim 14: The spacer element includes a pin (22) extending therefrom and the pin is engaged with an aperture in the engine.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Nie (as modified by Zhu and Belcher) is considered the closest art with regard to the method claims. However, the art of record fails to disclose or teach wherein the spacer element includes an aperture for receiving the fastener for engaging the first end to the mounting location on the engine along with the spacer element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The remaining references disclose various tools sharing structural similarity with that claimed, whether for a similar purpose or not.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726